DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-9, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by McCloud (US Pat. No. 6,170,101).
With regard to Claim 1:
McCloud discloses: A crib bumper assembly (10) comprising a set of pads, each pad comprising: a shell (13) defining an interior space; a panel (11) positioned in and substantially occupying the interior space, the panel comprising a shock absorbing material wherein the panel is configured for impact absorption (Col 2 lines 33-39); and a plurality of connectors (14), each connector being coupled to a circumference of the shell wherein the plurality of connectors is configured for selectively coupling to a crib for removably coupling the shell to the crib such that the 
With regard to Claim 2:
McCloud discloses: further including the shell comprising fabric (Col 2 lines 55-60).
With regard to Claim 3:
McCloud discloses: further including the shell comprising cotton (McCloud discloses that Ref 40 is a fabric cover member that can be fabricated from a suitable washable material, see Col 2 lines 55-60; cotton is commonly used in fabrics as it is easily washable).
With regard to Claim 4:
McCloud discloses: further including the panel comprising at least one of viscoelastic polymer, rubber, neoprene, silicone, and foamed elastomer (Col 2 lines 33-40).
With regard to Claim 5:
McCloud discloses: further including the panel being elongated rectangularly shaped (Col 2 lines 24-32).
With regard to Claim 8:
McCloud discloses: further including a plurality of apertures (23), each aperture extending through the shell and the panel wherein the 
With regard to Claim 9:
McCloud discloses: further including the apertures being circularly shaped (see Fig. 1 where many of the apertures 23 are circularly shaped; Col 2 lines 24-32).
With regard to Claim 13:
McCloud discloses: further including the set of pads comprising four pads (see the four pads creating a rectangular barrier on the inside of the crib in Fig. 1).
With regard to Claim 14:
McCloud discloses: A crib and crib bumper assembly combination comprising: a crib (100); and a set of pads (10), each pad comprising: a shell (13) defining an interior space, a panel (11) positioned in and substantially occupying the interior space, the panel comprising a shock absorbing material wherein the panel is configured for impact absorption (Col 2 lines 33-39), and a plurality of connectors (14), each connector being coupled to a circumference of the shell wherein the plurality of connectors is configured for selectively coupling to the crib for removably coupling the shell to the crib such that the shell covers a portion of a siderail of the crib wherein the panel is configured for protecting a child positioned in the crib from injury due to impacting the portion of the respective siderail (Figs. 1-3; Col 2 lines 17- Col 3 line 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCloud in view of Dunne (US Pat. No. 8,539,626).
With regard to Claim 6:
McCloud discloses the invention as described above.
However McCloud does not explicitly disclose: further including the plurality of connectors comprising a set of first couplers and a set of second couplers, each first coupler being coupled to a respective opposing end of the shell such that the first coupler is positioned for selectively coupling to a respective corner post of the crib for removably coupling the shell to the respective corner post, each second coupler being coupled to a respective opposing edge of the shell such that the second coupler is positioned for selectively coupling to a respective slat of the siderail for removably coupling the shell to the siderail.
Nevertheless Dunne teaches a crib liner comprising a first set of couplers (see Ref 110 at lateral ends of the liner in Fig. 1) attached to opposing ends (103) of the liner and a second set of couplers (see Ref 110 near longitudinal ends of the liner in Fig. 1) attached to opposing 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the connectors of McCloud with the teachings of Dunne such that the modifications yield: “further including the plurality of connectors comprising a set of first couplers and a set of second couplers, each first coupler being coupled to a respective opposing end of the shell such that the first coupler is positioned for selectively coupling to a respective corner post of the crib for removably coupling the shell to the respective corner post, each second coupler being coupled to a respective opposing edge of the shell such that the second coupler is positioned for selectively coupling to a respective slat of the siderail for removably coupling the shell to the siderail”, in order for the bumper/liner of McCloud to better attach to any part of a crib thus better securing the bumper/liner and a child’s safety. 
With regard to Claim 7:
McCloud (as modified above) discloses the invention as described above.
Furthermore McCloud (as modified above) discloses: further including the set of first couplers comprising four first couplers positioned singly proximate to corners of the shell, each first coupler comprising a first strap such that the first strap is positioned for knotting with an .
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCloud in view of Koenig.
With regard to Claim 10:
McCloud discloses the invention as described above.
However McCloud does not explicitly disclose: further including the apertures being positioned in a plurality of rows.
Nevertheless Koenig teaches a crib bumper comprising apertures (58) positioned in a plurality of rows (Fig. 2; Col 10 lines 7-21), for the purpose of providing proper air circulation to a baby and preventing Sudden Infant Death Syndrome (SIDS) and asphyxiation (Abstract).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the portals of McCloud with the teachings of Koenig such that the modifications yield: “further including the apertures being positioned in a In re Regis Paper Co. v. Bernis Co., 193 USPQ 8.
With regard to Claim 11:
McCloud (as modified above) discloses the invention as described above.
Furthermore McCloud (as modified above) discloses: further including each row extending from proximate to opposing ends of the panel (Koenig: see arrangement of Ref 58 in Fig. 2).
With regard to Claim 12:
McCloud (as modified above) discloses the invention as described above.
Furthermore McCloud (as modified above) discloses: further including the plurality of rows comprising four rows (Koenig: see arrangement of Ref 58 in Fig. 2).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCloud in view of Dunne and Koenig.
With regard to Claim 15:
McCloud discloses: A crib bumper assembly (10) comprising a set of pads, each pad comprising: a shell (13) defining an interior space, the shell comprising fabric, the shell comprising cotton (McCloud discloses 
However McCloud does not explicitly disclose: the plurality of connectors comprising a set of first couplers and a set of second couplers, each first coupler being coupled to a respective opposing end of the shell such that the first coupler is positioned for selectively coupling to a respective corner post of the crib for removably coupling the shell to the 
Nevertheless Dunne teaches a crib liner comprising a first set of couplers (see Ref 110 at lateral ends of the liner in Fig. 1) attached to opposing ends (103) of the liner and a second set of couplers (see Ref 110 near longitudinal ends of the liner in Fig. 1) attached to opposing edges (Ref 105) of the liner (Fig. 1; Col 3 lines 50-58), for the purpose of 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the connectors of McCloud with the teachings of Dunne such that the modifications yield: “the plurality of connectors comprising a set of first couplers and a set of second couplers, each first coupler being coupled to a respective opposing end of the shell such that the first coupler is positioned for selectively coupling to a respective corner post of the crib for removably coupling the shell to the respective corner post, each second coupler being coupled to a respective opposing edge of the shell such that the second coupler is positioned for selectively coupling to a respective slat of the siderail for removably coupling the shell to the siderail, the set of first couplers comprising four first couplers positioned singly proximate to corners of the shell, each first coupler comprising a first strap such that the first strap is positioned for knotting with an associated first strap positioned on an adjacent shell such that the shell and the associated shell are mutually coupled adjacent to the respective corner post, the set of second couplers comprising two second couplers, each second coupler being positioned on a respective opposing edge of the shell substantially equally distant from the opposing ends, each second coupler comprising a pair of second straps wherein the pair of second straps is configured for loopedly positioning around the respective 
Furthermore Koenig teaches a crib bumper comprising apertures (58) positioned in a plurality of rows (Fig. 2; Col 10 lines 7-21), for the purpose of providing proper air circulation to a baby and preventing Sudden Infant Death Syndrome (SIDS) and asphyxiation (Abstract).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the portals of McCloud (as modified above) with the teachings of Koenig such that the modifications yield: “the apertures being positioned in a plurality of rows, each row extending from proximate to the opposing ends of the panel, the plurality of rows comprising four rows”, for the purpose of providing proper air circulation to a baby and preventing Sudden Infant Death Syndrome (SIDS) and asphyxiation.
With regard to Claim 16:
McCloud (as modified above) discloses the invention.
Furthermore McCloud discloses: further including the set of pads comprising four pads (see the four pads creating a rectangular barrier on the inside of the crib in Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892 Notice of References Cited form for a complete list of pertinent prior art made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017.  The examiner can normally be reached on Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673